              Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 1 of 6




 1

 2

 3

 4                                                                                 Hon. Thomas S. Zilly
 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      LUIS APONTE and JENNIFER SELF,
 9
                      Plaintiffs,                            No. 3:21-cv-5459-TSZ
10
               vs.                                           AMENDED ANSWER AND
11                                                           AFFIRMATIVE DEFENSES OF
      MASON COUNTY FIRE PROTECTION                           DEFENDANT MASON COUNTY FIRE
12    DISTRICT NO. 16 a/k/a WEST MASON                       PROTECTION DISTRICT NO. 16 A/K/A
      FIRE,                                                  WEST MASON FIRE
13                                                           JURY DEMAND
                      Defendant.
14

15           COMES NOW the Defendant Mason County Fire Protection District No. 16 (“Fire

16   District”), by and through the undersigned attorneys, and hereby answers the Plaintiffs’

17   Complaint as follows:

18                                          I. ANSWER
19           1.1     Answering paragraph 1.1 of the Complaint, the Fire District is without knowledge

20   sufficient to form a belief as to the truth of the allegations made therein and, therefore, denies the

21   same.

22           1.2     Answering paragraph 1.2 of the Complaint, the Fire District is without knowledge

23   sufficient to form a belief as to the truth of the allegations made therein and, therefore, denies the

24   same.

25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 1
      3:21-cv-5459-TSZ
      6862696.doc
              Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 2 of 6




 1
             1.3    Answering paragraph 1.3 of the Complaint, the Fire District admits it is a fire
 2
     protection district formed under the laws of the State of Washington. The remainder of this
 3
     paragraph is denied.
 4
             1.4    Answering paragraph 1.4 of the Complaint, the Fire District admits.
 5
             1.5    Answering paragraph 1.5 of the Complaint, the Fire District is without knowledge
 6
     sufficient to form a belief as to the truth of the allegations made therein and, therefore, denies the
 7
     same.
 8
             1.6    Answering paragraph 1.6 of the Complaint, the Fire District denies as to subject
 9
     matter jurisdiction over Causes of Action 3 and 4. The remainder of paragraph 1.6 is admitted.
10
             1.7    Answering paragraph 2.1 of the Complaint, the Fire District incorporates all of its
11
     previous admissions and denials thereto.
12
             1.8    Answering paragraph 2.2 of the Complaint, the Fire District admits Plaintiff
13
     Aponte was a volunteer firefighter/EMT from approximately July 2018 to January 17, 2020. The
14
     remainder of this paragraph is denied.
15
             1.9    Answering paragraph 2.3 of the Complaint, the Fire District admits Plaintiff Self
16
     was a volunteer firefighter/EMT from approximately August 2019 to February 12, 2020. The
17
     remainder of this paragraph is denied.
18
             1.10   Answering paragraph 2.4 of the Complaint, including subsections 2.4.1 through
19
     2.4.5, the Fire District admits.
20
             1.11   Answering paragraph 2.5 of the Complaint, the Fire District admits that it required
21
     the Plaintiffs to be mentally and physically capable of responding to emergencies within their
22
     expertise. The remainder of paragraph 2.5 is denied.
23
             1.12   Answering paragraph 2.6 of the Complaint, the Fire District admits.
24
             1.13   Answering paragraph 2.7 of the Complaint, the Fire District denies.
25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 2
      3:21-cv-5459-TSZ
      6862696.doc
              Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 3 of 6




 1
             1.14   Answering paragraph 2.8 of the Complaint, the Fire District admits.
 2
             1.15   Answering paragraph 2.9 of the Complaint, the Fire District avers the SOP
 3
     Manual speaks for itself.
 4
             1.16   Answering paragraph 2.10 of the Complaint, the Fire District avers the SOP
 5
     Manual speaks for itself. To the extent an answer is required, it is denied.
 6
             1.17   Answering paragraph 2.11 of the Complaint, the Fire District denies.
 7
             1.18   Answering paragraph 2.12 of the Complaint, the Fire District denies.
 8
             1.19   Answering paragraph 2.13 of the Complaint, the Fire District denies.
 9
             1.20   Answering paragraph 2.14 of the Complaint, the Fire District denies.
10
             1.21   Answering paragraph 2.15 of the Complaint, the Fire District denies.
11
             1.22   Answering paragraph 2.16 of the Complaint, the Fire District denies.
12
             1.23   Answering paragraph 2.17 of the Complaint, the Fire District denies.
13
             1.24   Answering paragraph 3.1 of the Complaint, the Fire District incorporates all of its
14
     previous admissions and denials thereto.
15
             1.25   Paragraph 3.2 of the Complaint contains a statement of plaintiffs’ legal position,
16
     to which no answer is required. To the extent an answer is required, the Fire District denies the
17
     same.
18
             1.26   Answering paragraph 3.3 of the Complaint, the Fire District denies.
19
             1.27   Answering paragraph 3.4 of the Complaint, the Fire District denies.
20
             1.28   Answering paragraph 3.5 of the Complaint, the Fire District denies.
21
             1.29   Answering paragraph 3.6 of the Complaint, the Fire District denies.
22
             1.30   Answering paragraph 3.7 of the Complaint, the Fire District denies.
23
             1.31   Answering paragraph 4.1 of the Complaint, the Fire District incorporates all of its
24
     previous admissions and denials thereto.
25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 3
      3:21-cv-5459-TSZ
      6862696.doc
              Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 4 of 6




 1
             1.32   Answering paragraph 4.2 of the Complaint, the Fire District admits.
 2
             1.33   Answering paragraph 4.3 of the Complaint, the Fire District denies.
 3
             1.34   Answering paragraph 4.4 of the Complaint, the Fire District denies.
 4
             1.35   Answering paragraph 4.5 of the Complaint, the Fire District denies.
 5
             1.36   Answering paragraph 4.6 of the Complaint, the Fire District denies.
 6
             1.37   Answering paragraph 4.7 of the Complaint, the Fire District denies.
 7
             1.38   Answering paragraph 5.1 of the Complaint, the Fire District incorporates all of its
 8
     previous admissions and denials thereto.
 9
             1.39   Answering paragraph 5.2 of the Complaint, the Fire District denies.
10
             1.40   Answering paragraph 5.3 of the Complaint, the Fire District denies.
11
             1.41   Answering paragraph 5.4 of the Complaint, the Fire District denies.
12
             1.42   Answering paragraph 6.1 of the Complaint, the Fire District incorporates all of its
13
     previous admissions and denials thereto.
14
             1.43   Paragraph 6.2 of the Complaint contains a statement of plaintiffs’ legal position,
15
     to which no answer is required. To the extent an answer is required, the Fire District denies the
16
     same.
17
             1.44   Paragraph 6.3 of the Complaint contains a statement of plaintiffs’ legal position,
18
     to which no answer is required. To the extent an answer is required, the Fire District denies the
19
     same.
20
             1.45   Answering paragraph 6.4 of the Complaint, the Fire District denies.
21
             1.46   Answering paragraph 6.5 of the Complaint, the Fire District denies.
22
             1.47   Answering paragraph 6.6 of the Complaint, the Fire District denies.
23

24

25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 4
      3:21-cv-5459-TSZ
      6862696.doc
               Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 5 of 6




 1
               1.48   The remainder of the Complaint contains the plaintiffs’ prayer for relief, to which
 2
     no answer is required. However, the Fire District denies that plaintiffs are entitled to any of the
 3
     relief sought therein.
 4
                                  II. AFFIRMATIVE DEFENSES
 5
               By way of further answer and as affirmative defense to the Complaint, the Fire District
 6
     alleges as follows:
 7
               2.1    Plaintiffs have failed to state a claim upon which relief can be granted.
 8
               2.2    Plaintiffs have unclean hands.
 9
               2.3    Plaintiffs’ damages, if any, were caused in whole or in part by their own fault
10
     and/or negligence.
11
               2.4    The court lacks jurisdiction over the subject matter.
12
               2.5    The relevant statute of limitations may have expired.
13
               2.6    Plaintiffs have failed to mitigate their damages.
14
               2.7    Plaintiffs’ damages, if any, are barred by the doctrines of equitable estoppel and/or
15
     waiver.
16
               2.8    Plaintiffs received payment.
17
               2.9    Plaintiffs’ damages, if any, are barred by accord and satisfaction.
18
               2.10   Plaintiffs may have committed misrepresentation and/or fraud.
19
                                III. RESERVATION OF RIGHTS
20
               3.1    The Fire District expressly reserves the right to plead further answer, affirmative
21
     defenses, counterclaims, cross-claims, and/or third-party claims as investigation and discovery
22
     may warrant.
23
                                            IV. JURY DEMAND
24
               4.1    The Fire District demands a jury of twelve.
25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 5
      3:21-cv-5459-TSZ
      6862696.doc
              Case 3:21-cv-05459-TSZ Document 10 Filed 07/26/21 Page 6 of 6




 1                        V. DEFENDANT’S PRAYER FOR RELIEF
 2           Pursuant to the above, the Fire District respectfully requests the following relief:

 3           5.1    Dismissal of the Plaintiffs’ complaint with prejudice;

 4           5.2    An award of defendant’s reasonable attorneys’ fees and costs;

 5           5.3    Leave to Amend the Answer to conform to the proof discovered or established at

 6   trial; and

 7           5.4    Any other relief the Court finds just and equitable under the circumstances.

 8           DATED this 26rd day of July, 2021.

 9                                                  LEE SMART, P.S., INC.
10                                                  By: /s Carinne E. Bannan
                                                       Steven G. Wraith, WSBA No. 17364
11                                                     Carinne E. Bannan, WSBA No. 52564
                                                       Lee Smart, P.S., Inc.
12                                                     701 Pike St, Ste 1800
                                                       Seattle, WA 98101
13                                                     (206) 262-8300
                                                       sgw@leesmart.com
14                                                     ceb@leesmart.com
                                                       Of Attorneys for Defendant
15                                                     Mason County Fire Protection District No. 16
                                                       a/k/a West Mason Fire
16

17
                                       CERTIFICATE OF SERVICE
18
             I certify that on the date shown below a copy of the foregoing was served by electronic
19   service through the Court’s CM/ECF application on the following:
20           Mr. Andrew P. Green
             Green & Wilmot, PLLC
21           1919 N Pearl St Ste B-3
             Tacoma, WA 98406
22           andy@green-wilmot.com
23           DATED this 26rd day of July, 2021.
24                                                          /s/ Vonnie Fredlund
                                                            Vonnie Fredlund, Legal Assistant
25

      AMENDED ANSWER AND AFFIRMATIVE
      DEFENSES - 6
      3:21-cv-5459-TSZ
      6862696.doc
